Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45, 47-49, 51-74  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/826753 (reference application), in further view of Gong et al. (US 20170190692 A1, IDS)  and Rajasekern et al. (“ Do effects of sodium-glucose cotransporter-2 inhibitors in patients with diabetes give insight into potential use in non-diabetic kidney disease?” Current Opinion in Nephrology and hypertension, 2017, Vol. 26, No. 5, pp 358-367).
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘604 claims a method of treating IgA nephropathy comprising administering a therapeutically effective amount of a pharmaceutical acceptable salt of atrasentan to s subject in need thereof, wherein the subject does not have  any of diabetic nephropathy, HIV/AIDS, or acute kidney failure. The salt is atrasentan hydrochloride or atrasentan mandelate. The therapeutic effective amount of atrasentan is 0.20 mg to 1.5 mg of the free base. As to the intended function of claimed method: “inhibiting mesangial cell activation” recited in claim 1, and the particular mechanism, functions or benefit of the inhibition as recited in claims 2-18, note, when reading the preamble in the context of the entire claim, the recitation “inhibiting mesangial cell activation” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Further, as to mechanism, functions and benefits  recited in claims 2-18, note, those mechanism, functions and benefits of the claimed method would have been inherent characteristics of the method and do not materially affect the actual steps of claimed method. As to claims 55-68, reciting additional therapeutic agent: ACE inhibitor, ARB, and/or SGLT-2 inhibitor, the claims would have been obvious as those agents have been known for treating IgA nephropathy, alone or in combination with others. Note, it  is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069.  Particularly, Gong et al. teach the atrasentan mandelate salt, pharmaceutical composition comprising the same, and method of using the same for treating nephropathy and/or improving renal function. See, particularly, the abstract, paragraphs [0006] to [0012]. The method is particularly useful in combination with other known therapeutic agents, such as ACE inhibitors or ARB. Expressly disclosed ACE inhibitors include quinapril, perindopril, and ARB include candesartan, losartan, and valsartan. See, particularly, paragraphs [0119], [0120]. Rajasekeran et al. reveals that SGLT-2 inhibitor, such as empagliflozin,  aside from its anti-hyperglycemic affect, possess effect of improving renal function functions. Particularly, SGLT-2 inhibition is also associated with decreased glomerular hyperfiltration, an effect that is mediated through natriuresis and tubuloglomerular feedback. Rajasekeran et al. teach that:” With renal injury and progressive nephron loss, diabetic kidney disease, and nondiabetic chronic kidney diseases share overlapping phenotypes exhibiting single nephron hyperfiltration, along with increased proteinuria. Importantly, the impact of SGLT-2 inhibition on renal and systemic hemodynamic function, including effects on lowering blood pressure, hyperfiltration, and plasma volume, are independent of blood glucose lowering and instead are because of natriuresis. Rajasekeran et al. reveals that clinical trial with SGLT-2 inhibitor for treating patients without diabetes are underway. See, particularly, the abstract. And the introduction section at pages 358-359. Rajasekeran et al. discloses that the SGLT-2 inhibitors are particularly expected to be effective for treating IgA nephropathy. See, particularly, the Figure 1 at page 360, and page 364, the right column. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 45, 47-49, 51-74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 17/826832 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘753 claims a method of treating IgA nephrophathy in a subject in need thereof comprising administering a therapeutically effective amount of atrasentan, or a pharmaceutically acceptable salt thereof, to the subject, wherein the subject does not have  any of diabetic nephropathy, HIV/AIDS, or acute kidney failure. The salt is atrasentan hydrochloride or atrasentan mandelate. The therapeutic effective amount of atrasentan is 0.20 mg to 1.5 mg of the free base. ‘832 claim a method of treating the same patient population: subject having IgA nephropathy, with the same agent, atrasentan, in the same amount. The recited functions would have not changed the actual steps in claimed method. As to the intended function of claimed method: “inhibiting mesangial cell activation” recited in claim 1, and the particular mechanism, functions or benefit of the inhibition as recited in claims 2-18, note, when reading the preamble in the context of the entire claim, the recitation “inhibiting mesangial cell activation” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Further, as to mechanism, functions and benefits  recited in claims 2-18, note, those mechanism, functions and benefits of the claimed method would have been inherent characteristics of the method and do not materially affect the actual steps of claimed method. As to claims 55-68, reciting additional therapeutic agent: ACE inhibitor, ARB, and/or SGLT-2 inhibitor, the claims would have been obvious as those agents have been known for treating IgA nephropathy, alone or in combination with others. Note, it  is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069.  Particularly, Gong et al. teach the atrasentan mandelate salt, pharmaceutical composition comprising the same, and method of using the same for treating nephropathy and/or improving renal function. See, particularly, the abstract, paragraphs [0006] to [0012]. The method is particularly useful in combination with other known therapeutic agents, such as ACE inhibitors or ARB. Expressly disclosed ACE inhibitors include quinapril, perindopril, and ARB include candesartan, losartan, and valsartan. See, particularly, paragraphs [0119], [0120]. Rajasekeran et al. reveals that SGLT-2 inhibitor, such as empagliflozin,  aside from its anti-hyperglycemic affect, possess effect of improving renal function functions. Particularly, SGLT-2 inhibition is also associated with decreased glomerular hyperfiltration, an effect that is mediated through natriuresis and tubuloglomerular feedback. Rajasekeran et al. teach that:” With renal injury and progressive nephron loss, diabetic kidney disease, and nondiabetic chronic kidney diseases share overlapping phenotypes exhibiting single nephron hyperfiltration, along with increased proteinuria. Importantly, the impact of SGLT-2 inhibition on renal and systemic hemodynamic function, including effects on lowering blood pressure, hyperfiltration, and plasma volume, are independent of blood glucose lowering and instead are because of natriuresis. Rajasekeran et al. reveals that clinical trial with SGLT-2 inhibitor for treating patients without diabetes are underway. See, particularly, the abstract. And the introduction section at pages 358-359. Rajasekeran et al. discloses that the SGLT-2 inhibitors are particularly expected to be effective for treating IgA nephropathy. See, particularly, the Figure 1 at page 360, and page 364, the right column. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 45, 47-49, 51-74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/826759 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘759 claims a method of decreasing the number of IgA-nephropathy associated disease flare in a subject having IgA nephropathy comprising administering a therapeutically effective amount of atrasentan, or a pharmaceutically acceptable salt thereof, to the subject, wherein the subject may not have any of diabetic nephropathy, HIV/AIDS, or acute kidney failure. The salt is atrasentan hydrochloride or atrasentan mandelate. The therapeutic effective amount of atrasentan is 0.20 mg to 1.5 mg of the free base. ‘759 claim a method of treating the same patient population: subject having IgA nephropathy, with the same agent, atrasentan, in the same amount. The recited functions would have not change the actual steps in claimed method. As to the intended function of claimed method: “inhibiting mesangial cell activation” recited in claim 1, and the particular mechanism, functions or benefit of the inhibition as recited in claims 2-18, note, when reading the preamble in the context of the entire claim, the recitation “inhibiting mesangial cell activation” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Further, as to mechanism, functions and benefits  recited in claims 2-18, note, those mechanism, functions and benefits of the claimed method would have been inherent characteristics of the method and do not materially affect the actual steps of claimed method. As to claims 55-68, reciting additional therapeutic agent: ACE inhibitor, ARB, and/or SGLT-2 inhibitor, the claims would have been obvious as those agents have been known for treating IgA nephropathy, alone or in combination with others. Note, it  is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069.  Particularly, Gong et al. teach the atrasentan mandelate salt, pharmaceutical composition comprising the same, and method of using the same for treating nephropathy and/or improving renal function. See, particularly, the abstract, paragraphs [0006] to [0012]. The method is particularly useful in combination with other known therapeutic agents, such as ACE inhibitors or ARB. Expressly disclosed ACE inhibitors include quinapril, perindopril, and ARB include candesartan, losartan, and valsartan. See, particularly, paragraphs [0119], [0120]. Rajasekeran et al. reveals that SGLT-2 inhibitor, such as empagliflozin,  aside from its anti-hyperglycemic affect, possess effect of improving renal function functions. Particularly, SGLT-2 inhibition is also associated with decreased glomerular hyperfiltration, an effect that is mediated through natriuresis and tubuloglomerular feedback. Rajasekeran et al. teach that:” With renal injury and progressive nephron loss, diabetic kidney disease, and nondiabetic chronic kidney diseases share overlapping phenotypes exhibiting single nephron hyperfiltration, along with increased proteinuria. Importantly, the impact of SGLT-2 inhibition on renal and systemic hemodynamic function, including effects on lowering blood pressure, hyperfiltration, and plasma volume, are independent of blood glucose lowering and instead are because of natriuresis. Rajasekeran et al. reveals that clinical trial with SGLT-2 inhibitor for treating patients without diabetes are underway. See, particularly, the abstract. And the introduction section at pages 358-359. Rajasekeran et al. discloses that the SGLT-2 inhibitors are particularly expected to be effective for treating IgA nephropathy. See, particularly, the Figure 1 at page 360, and page 364, the right column. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 45, 47-49, 51-74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/826843 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘843 claims a method of improving kidney function in a subject in need thereof, wherein the subject has been previously diagnosed with IgA nephropathy, and wherein the diagnosis of IgA nephropathy comprising detecting anti-glycan antibodies, comprising administering a therapeutically effective amount of atrasentan, or a pharmaceutically acceptable salt thereof, to the subject. The salt is atrasentan hydrochloride or atrasentan mandelate. The therapeutic effective amount of atrasentan is 0.20 mg to 1.5 mg of the free base. ‘843 claim a method of treating a same patient population: subject having IgA nephropathy, with the same agent, atrasentan, in the same amount. The recited functions would have not changed the actual steps in claimed method.  As to the intended function of claimed method: “inhibiting mesangial cell activation” recited in claim 1, and the particular mechanism, functions or benefit of the inhibition as recited in claims 2-18, note, when reading the preamble in the context of the entire claim, the recitation “inhibiting mesangial cell activation” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Further, as to mechanism, functions and benefits  recited in claims 2-18, note, those mechanism, functions and benefits of the claimed method would have been inherent characteristics of the method and do not materially affect the actual steps of claimed method. As to claims 55-68, reciting additional therapeutic agent: ACE inhibitor, ARB, and/or SGLT-2 inhibitor, the claims would have been obvious as those agents have been known for treating IgA nephropathy, alone or in combination with others. Note, it  is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069.  Particularly, Gong et al. teach the atrasentan mandelate salt, pharmaceutical composition comprising the same, and method of using the same for treating nephropathy and/or improving renal function. See, particularly, the abstract, paragraphs [0006] to [0012]. The method is particularly useful in combination with other known therapeutic agents, such as ACE inhibitors or ARB. Expressly disclosed ACE inhibitors include quinapril, perindopril, and ARB include candesartan, losartan, and valsartan. See, particularly, paragraphs [0119], [0120]. Rajasekeran et al. reveals that SGLT-2 inhibitor, such as empagliflozin,  aside from its anti-hyperglycemic affect, possess effect of improving renal function functions. Particularly, SGLT-2 inhibition is also associated with decreased glomerular hyperfiltration, an effect that is mediated through natriuresis and tubuloglomerular feedback. Rajasekeran et al. teach that:” With renal injury and progressive nephron loss, diabetic kidney disease, and nondiabetic chronic kidney diseases share overlapping phenotypes exhibiting single nephron hyperfiltration, along with increased proteinuria. Importantly, the impact of SGLT-2 inhibition on renal and systemic hemodynamic function, including effects on lowering blood pressure, hyperfiltration, and plasma volume, are independent of blood glucose lowering and instead are because of natriuresis. Rajasekeran et al. reveals that clinical trial with SGLT-2 inhibitor for treating patients without diabetes are underway. See, particularly, the abstract. And the introduction section at pages 358-359. Rajasekeran et al. discloses that the SGLT-2 inhibitors are particularly expected to be effective for treating IgA nephropathy. See, particularly, the Figure 1 at page 360, and page 364, the right column. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45, 47-49, 51-59, 69-74 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 20210247406A1) in view of Zager et al. (US 20160015701 A1, IDS), Heerspink et al. (“Baseline characteristics and enrichments results from SONAR trial,” Diabetes Obes. Metab. August 2018, Vol. 20., No. 8, IDS) and Gong et al. (US 20170190692 A1, IDS), and in further view of Nakamura et al. (“Endothelin-1 mRNA by peripheral monocytes in IgA nephropathy,” Lancet. 1993, Vol. 342, No. 8880, p 1147-1148, Nakamura 1 herein after) and Nakamura et al. (“Effect of a specific endothelin receptor A antagonist on glomerulonephritis of ddY mice with IgA nephropathy,” Nephron, 1996, vol. 73, No. 3, pp 454-460, Nakamura 2 herein after).
Newman et al. teach a method of treating various endothelin-1 related nephropathy comprising administering endothelin-1 antagonists. See, paragraph [0003]. Expressly teach and claimed nephropathy is IgA nephropathy, and expressly disclosed enodtheline-1 antagonist include atrasentan. See, particularly, paragraphs [0025], [0030] and the claims. Newman et al. further reveal that  “Studies have shown increased production of urinary and plasma ET-1 concentrations in patients with idiopathic FSGS and IgA nephropathy” See, particularly, paragraph [0028]. Newman et al. also teach the further employment of other bioactive agent, particularly, ACE inhibitor, such as enalapril. ramipril, quinapril, perindopril, lisinopril, benazepril, imidapril, zofenopril. See, paragraph [0046]. The therapeutic agent(s) may be administered in proper dosage forms through any known and conventional routes, such as oral, injection, inhalation, transdermal, etc. see, particularly, paragraphs [0047] to [0055].
Newman et al. do not teach expressly an example for treating patients with IgA nephropathy and with a salt of atrasentan, e.g., atrasentan mandelate, in the particular effective amount, and with the additional therapeutic agents, such as ACE inhibitor and/or ARB as herein recited.
However, Zager et al. teach a method of treating acute kidney injury with an endothelin receptor antagonist, such as atrasentan, particularly, for delaying progression to chronic kidney disease in a subject having ischemia-induced kidney injury or hypoxia-induced kidney injury, or for reversing post-ischemic or post-hypoxic kidney damage. The method comprising administering to a pharmaceutical composition comprising endothelin receptor antagonist, such as atrasentan, or salt, thereof, to the subject in need thereof. See, particularly, the abstract, paragraphs [0013] o [0017]. Zager et al. disclosed that the acute kidney injury may be caused by a diverse etiologies, and expressly identify IgA nephropathy as one of the etiology causing the kidney injury. See, particularly, paragraph [0004]. Zager et al. discloses that atrasentan improved various kidney functions. See, particularly, the figures and the examples therein. Routes of administration can be accomplished through any means known by those skilled in the art. Such means include, but are not limited to, oral, buccal, intravenous, subcutaneous, intramuscular, transdermal, by inhalation and the like. See, paragraph [0030]. Expressly disclosed  salt of atrasentan is hydrochloride salt. See, particularly, paragraphs [0032] to [0033]. The therapeutic effective amounts may vary depending on the actual conditions of the patients and may be determined by using routine experimentation. See, paragraph[0034]. In the examples of mice model, the amount of atrasentan used was 5mg/kg/day. See, example 2, paragraphs [0072] to [0074].
Zager et al. do not teach expressly an example for treating patients with IgA nephropathy and with the particular salt, e.g., atrasentan mandelate, in the particular effective amount, and with the additional therapeutic agents, such as ACE inhibitor and/or ARB as herein recited.
However, Heerspink et al. discloses that in a clinical trials wherein diabetic patients with nephropathy/kidney disease, who having higher risk of progressive decline in kidney function, have been treated with 0.75 mg/day  atrasentan and optimal amounts of antihypertensive agent. The results showed that atrasentan has clinical renal protective effect. See, particularly, the abstract, pages 1830-1832. Gong et al. teach the atrasentan mandelate salt, pharmaceutical composition comprising the same, and method of using the same for treating nephropathy and/or improving renal function. See, particularly, the abstract, paragraphs [0006] to [0012]. The method is particularly useful in combination with other known therapeutic agents, such as ACE inhibitors or ARB. Expressly disclosed ACE inhibitors include quinapril, perindopril, and ARB include candesartan, losartan, and valsartan. See, particularly, paragraphs [0119], [0120].
Nakamura 1 teach that patients of IgA nephropathy have increased endothelin-1 mRNA expression and Endothelin-1 mRNA was positively correlated with urinary protein excretion and histopathological finding. See, the abstract, and the first paragraph at page 1 of the printed copy. 
Nakamura 2 further revealed that in a mice model, mRNA level of ET-1 increased significantly as nephritis progress in IgA mice model and ET-1 receptor antagonist  suppressed the development of histopathological lesions and urinary protein excretion, suggesting that ET families play a role in the progression of glomerulonephritis in IgA. See, the Title and Abstract. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat patients with IgA nephropathy by administering to the patients therapeutic effective amounts of  atrasentan, free base, or its pharmaceutical acceptable salts, such as HCL salt or atrasentan mandelate, in the particular effective amount herein recited, and with the additional therapeutic agents, such as ACE inhibitor and/or ARB as herein recited.
A person of ordinary skill in the art would have been motivated to treat patients with IgA nephropathy by administering to the patients therapeutic effective amounts of  atrasentan, in free base, or its pharmaceutical acceptable salts, such as HCL salt or atrasentan mandelate, in the particular effective amount herein recited, and with the additional therapeutic agents, such as ACE inhibitor and/or ARB as herein recited because atrasentan has been known for having renal protective effect and known for treating nephropathy caused by a variety of etiologies, including that of IgA nephropathy, and the particular salts, such as HCl salt of mandelate salt of atrasentan have been known in the art as pharmaceutical acceptable salts and are particularly known for treating nephropathy. Further, the employment of ACE inhibitor, such as quinapril, perindopril, and/or  ARB, such as candesartan, losartan for treating nephropathy/ chronic kidney diseases have been old and well-known, particularly, in combination with other therapeutic agent, e.g., atrasentan, in treatment of chronic kidney disease or nephropathy. Furthermore, it has been known in the art that the activity of ET-1 was positively correlated with pathological activity in IgA and blocking the ET-1 activity has been known to be beneficial in suppressing the development of IgA nephropathy. As to the therapeutic effective amounts of atrasentan recited herein, note, it has been well-settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In instant case, since the prior art teach the usefulness of atrasentan for treatment of IgA nephropathy, the optimization of the effective amounts according to patients’ condition would have been a routine experimentation, and would have been within the purview of ordinary skill in the art.  Further, the clinical trials has shown that 0.75 mg/day of  atrasentan were effective in improving and /protecting renal functions. Claims 69-74 define patient’s population having the particular renal function parameters defined therein. It would have been obvious to one of ordinary skill in the art to treat IgA nephropathy patients with such renal conditions as Atrasentan have been known for improving and protecting renal functions. As to claims 46, and 50, reciting a salt, a free base respectively,  note, the employment of a pharmaceutical acceptable salt or free base of a known therapeutic agent would have been at once envisaged by one of ordinary skill in the art as for a therapeutic agent, it would have been well-understood that it can be administered in two basic forms: a salt, or a free base. As to the limitation of “wherein the subject does not have any of diabetic nephropathy, HIV/AIDS, or acute kidney failure, note the cited references as whole do not teach or suggest that endothelin-1 related nephropathies are only found in patients of diabetes, HIV/AIDS and/or acute kidney failure, nor that IgA nephropathy in only found in patients of diabetes, HIV/AIDS or acute kidney failure. Thus, treating IgA nephropathy patients without diabetes, HIV/AIDS or acute kidney failure with the endothelin-1 antagonist would have been obvious.
Claims 60-68 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 20210247406A1)  in view of Zager et al. (US 20160015701 A1, IDS), Heerspink et al. (“Baseline characteristics and enrichments results from SONAR trial,” Diabetes Obes. Metab. August 2018, Vol. 20., No. 8, IDS), Gong et al. (US 20170190692 A1, IDS), Nakamura et al. (“Endothelin-1 mRNA by peripheral monocytes in IgA nephropathy,” Lancet. 1993, Vol. 342, No. 8880, p 1147-1148, Nakamura 1 herein after) and Nakamura et al. (“Effect of a specific endothelin receptor A antagonist on glomerulonephritis of ddY mice with IgA nephropathy,” Nephron, 1996, vol. 73, No. 3, pp 454-460, CAPlus Abstract DN 1996:224298, Nakamura 2 herein after) for reasons discussed above, and in further view of Rajasekern et al. (“ Do effects of sodium-glucose cotransporter-2 inhibitors in patients with diabetes give insight into potential use in non-diabetic kidney disease?” Current Opinion in Nephrology and hypertension, 2017, Vol. 26, No. 5, pp 358-367).
The teachings of Newman et al., Zager et al. Heerspink et al. Nakamura, and Gong et al.  have been discussed above. The cited references do not teach expressly the further employment of SGLT-2 inhibitor, such as empagliflozin.
However, Rajasekeran et al. reveals that SGLT-2 inhibitor, such as empagliflozin,  aside from its anti-hyperglycemic affect, possess effect of improving renal function functions. Particularly, SGLT-2 inhibition is also associated with decreased glomerular hyperfiltration, an effect that is mediated through natriuresis and tubuloglomerular feedback. Rajasekeran et al. teach that:” With renal injury and progressive nephron loss, diabetic kidney disease, and nondiabetic chronic kidney diseases share overlapping phenotypes exhibiting single nephron hyperfiltration, along with increased proteinuria. Importantly, the impact of SGLT-2 inhibition on renal and systemic hemodynamic function, including effects on lowering blood pressure, hyperfiltration, and plasma volume, are independent of blood glucose lowering and instead are because of natriuresis. Rajasekeran et al. reveals that clinical trial with SGLT-2 inhibitor for treating patients without diabetes are underway. See, particularly, the abstract. And the introduction section at pages 358-359. Rajasekeran et al. discloses that the SGLT-2 inhibitors are particularly expected to be effective for treating IgA nephropathy. See, particularly, the Figure 1 at page 360, and page 364, the right column.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to further employ a SGLT-2 inhibitor in combination with atrasentan, and ARB or ACE in the treatment of IgA nephropathy patients. 
A person of ordinary skill in the art would have been motivated to further employ a SGLT-2 inhibitor in combination with atrasentan, ARB, and/or ACE in the treatment of IgA because SGLT-2 inhibitors, particularly, empagliflozin, have been known to improve renal function, which is particularly beneficial to IgA Nephropathy. Note, it  is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. Thus, the combination of those agents known for treating nephropathy would have been obvious.
Response to the Arguments
Applicants’ remarks and the declaration under 37 C.F.R. 1.132 have been fully considered, but found unpersuasive. 
Applicants’ declaration affirm that since Newman reference expressly incorporate by reference of US application 2010/0022568, which discloses avosentan, Newman effectively discloses avosentan as a member of the ET-1 antagonist. Applicants continue their prior arguments that since avosentan was failure in a trial, it would have not been obvious to use the specific ET-1 antagonist, atrasentan for treating a specific nephropathy, IgA nephropathy. Applicants further attach the credibility of Newman’s reference, citing Chen et al., assert that Newman’s statement: “Studies have shown increased production of urinary and plasam ET-1 concentration in patients with idiopathic FSGS and IgA nephropathy” is not an accurate representation of Chen. The arguments are not probative. First, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In instant case, the prior art as a whole teach ET-1 antagonist in general, and atrasentan in particular, are known for treatment of IgA nephropathy and IgA nephropathy has been known for its elevated ET-1 level.  Further, the particular salts or atrasentan herein are old and well-known as pharmaceutical acceptable salt of atrasentan. As discussed in prior office action, the disclosed examples and preferred embodiments of a reference do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See, also MPEP§ 2123. It is particularly true in view the fact that Newman expressly claims the method of treating IgA nephropathy with atrasentan. As to the operability of Newman reference, as discussed in prior office action, since every patent is presumed valid (35 U.S.C. 282 ), and since that presumption includes the presumption of operability (Metropolitan Eng. Co. v. Coe, 78 F.2d 199, 25 USPQ 216 (D.C. Cir. 1935). See, also MPEP§ 716.07. Furthermore, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. Furthermore, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). As to the remarks about avosentan, note, Newman recites atrasentan, 
    PNG
    media_image1.png
    255
    254
    media_image1.png
    Greyscale
. but does not recite avosentan 
    PNG
    media_image2.png
    207
    249
    media_image2.png
    Greyscale
 in the claims. Thus, the expressly recited atrasentan would be distinct from the generally disclosed avosentan. Indeed, they are structurally distinct each from the other. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on September 30, 2022 (the new copending applications) prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627